                      Case 2:21-cr-00416-AM Document 1 Filed 03/08/21 Page 1 of 3

A0 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURTU                                              I
                                                                    for the                                                 REC'D
                                                                                                                                    Ze..2

                                                       Western District of Texas                           rrr                        IRT
                                                                                                   CLERU°'
                                                                                                   wIThT!!
                  United States of America                                                                                          CLER<
                                                                                                                      DEPU'
                               V.
                                                                      )        CaseNo.
                  Maria Elena CASANOVA
                      DOB: 5-13-1 976
                                                                       )

                                                                       )

                                                                       )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best       of my knowledge and belief.
On or about the date(s) of                    March 5, 2021                   in the county of              Val Verde                in the
      Western         District of              Texas            ,   the defendant(s) violated:

            Code Section                                                         Offense Description
21   U.S.0 841(a)(1)                            -POSSESS WITH INTENT TO DISTRIBUTE APPROXIMATELY ONE (1)
21   U.S.0 846                                  GRAM OF Lysergic Acid Diethylamide (LSD), A SCHEDULE I
21   U.S.0 952                                  CONTROLLED SUBSTANCE;
                                                -CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE
                                                APPROXIMATELY ONE (1) GRAM OF Lysergic Acid Diethylamide (LSD), A
                                                SCHEDULE I CONTROLLED SUBSTANCE;
                                                -ILLEGAL IMPORTATION OF APPROXIMATELY ONE (1) GRAM OF
                                                Lysergic Acid Diethylamide (LSD)

         This criminal complaint is based on these facts:
See Attachment.




         !( Continued on the attached sheet.

                                                                                                  Complainant's signature

                                                                                 Susana White, CBP Officer/DEA Task Force Officer
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:             03/08/2021
                                                                                                        ;eEEr
City and state:                          Del Rio, Texas                                          1I()   (-%)     ;1,.agistrate Judge
                                                                                                   Printed name and title
        Case 2:21-cr-00416-AM Document 1 Filed 03/08/21 Page 2 of 3

                                                                      rt&Jc2)

United States of America
vs.
Maria Elena CASANOVA
DOB: 5-13-1976

                                      Attachment


On March 5, 2021 at approximately 2330 HRS, DEA agents responded to the Del Rio
International Bridge after they were notified of the discovery of 1 gram of Lysergic Acid
Diethylamide (LSD) and 13 grams of Tetrahydrocannabinol paste (THC).

On March 5, 2021, at approximately 6:15pm, Maria Elena CASANOVA was referred to
secondary inspection upon her entry to the United States from Mexico. A pat down/body
search was conducted during secondary inspection and it was discovered that
CASANOVA was concealing under her clothing, one (1) gram of Lysergic Acid
Diethylamide (LSD) and 13 grams of Tetrahydrocannabinol paste (THC).

CASANOVA was read Miranda Rights and waived her right to have an attorney present
during her interview with agents. CASANOVA freely admitted to have been transporting
and concealing narcotics, which she referred to as "acid" and "shatter". When asked
what was "acid" and "shatter", she said that "acid" was LSD and "shatter" was THC.
CASANOVA admitted to the agents that she was concealing narcotics in her bra and on
her lower back underneath her clothing. She stated that her son, Alejandro ALBIAR Jr,
purchased the narcotics, which he gets delivered through the mail. CASANOVA stated
that the narcotics belongs to her son, Alejandro ALBIAR Jr, and that she was going to
bring them to ALBIAR Jr.'s friend, who she would meet at H-E-B in Del Rio, Texas.
CASANOVA stated that she does not know ALBIAR Jr.'s friend and that her son,
ALBIAR Jr., was the one communicating with the friend and that she was doing her son a
favor.

Alejandro ALBIAR Jr. arrived to the Del Rio International Bridge at approximately
 11:45pm at which time he was detained based of the statements made by CASANOVA.
ALBIAR Jr. was read Miranda Rights by agents; he waived his rights to have an attorney
present during his interview with agents. During interview, ALBIAR Jr. freely admitted
to have purchased LSD in Mexico City, Mexico through Facebook; he deposits the
money through bank accounts and then the narcotics are mailed to him in Ciudad Acuna,
Mexico. ALBIAR Jr. admitted to have asked him mother, CASANOVA, to bring LSD to
his friend. ALBIAR Jr. also had knowledge that his mother was bringing THC, but did
not know to whom she was bringing it to. ALBIAR Jr. admitted to have smuggled LSD
in and out of the United States previously, about 3 (three) to 5 (five) times in 2016,
concealed within his pockets because he would sell them to two different people.
ALBIAR Jr. stated that he previously charged 80.00 USD per strip, which included 10
tabs of LSD. On March 5, 2021, he was sending "20 something" tabs to his friend to be
delivered by his mother, CASANOVA, because he needed to money and he wanted to
give his mother some money.
        Case 2:21-cr-00416-AM Document 1 Filed 03/08/21 Page 3 of 3


                                                               ?'   j-ftft-6ô391ooi




       \UtJPJtI                             March 8, 2021.
Susana    te, CBP Officer/DEA Task Force Officer
Drug Enforcement Administration



Sworn to before mç-aTd si.bsczijed in my presence,


                                               March 8, 2021


United States Magistrate Judge
Western District of Texas
